Citation Nr: 0602363	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbosacral spine, at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) 
while in the Navy Reserve from October 1984 to March 1985.  
He served on active duty from May 1988 to December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his July 2005 hearing before the undersigned, the veteran 
reported treatment for back pain within the year after his 
separation from service.  Specifically, he indicated that he 
was treated at the VA Medical Center in Hampton, Virginia.  
Records from this VAMC should be requested.  See 38 U.S.C.A.  
§ 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).

Additionally, the Board notes that the veteran was treated 
for back pain on several occasions during his two periods of 
active duty.  He initiated his claim for service connection 
for a back disability in January 2002.  The April 2002 rating 
decision on appeal was decided based on a VA joints 
examination in August 2001, which was conducted in 
conjunction with a separate, unrelated claim.  During the 
course of the appeal, an examination and opinion were 
ordered; however, no exam was conducted.  A physician's 
assistant rendered an opinion reportedly based on a review of 
the claims file, but it is unclear whether the veteran's 
several instances of treatment in service were considered.  
Under these circumstances, the Board finds that an 
examination and opinion by a physician are required before 
the Board may render a decision.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The veteran should be requested to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  VA treatment records from the Hampton, 
Virginia VA Medical Center should be obtained 
for the period from January 1998 to the 
present.

3.  If the veteran is willing to report, he 
should be scheduled for a VA spine 
examination by a physician to determine the 
nature and etiology of any lumbar spine 
disability.  The claims folder should be made 
available to the examiner, and the examiner 
should verify that the claims folder was 
reviewed.  All testing deemed necessary 
should be conducted and the results reported 
in detail.  

In conjunction with a review of the claims 
folder and the examination of the veteran, 
the physician is asked to render an opinion 
as to whether it is at least as likely as not 
(probability of fifty percent or more) that 
any lumbar spine disability diagnosed is 
related to the injuries sustained in the 
veteran's military service.  Specific 
attention is invited to the tabbed records in 
the veteran's service medical records 
envelope, which document treatment for back 
pain while on active duty in December 1984, 
and active duty treatment for recurring back 
problems in March 1985, June 1988, January 
1990, February 1994, and January 1996. 

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

